DETAILED ACTION

In the reply filed 2/28/2022, claims 1, 3, 10, 11, and 16 are amended. Claims 1, 3-4, 7-12 and 16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

Claim 3 requires “the threshold based release binding adapted to disengage the boot after a maximum displacement threshold in either the vertical or lateral displacement assemblies is attained.” Any mechanism which facilitates this function is not shown in the figures, and any corresponding structure which facilitates the disengagement is not described by the disclosure. The release mechanism is discussed in [0022]. This portion of the disclosure describes how the mechanism reacts to forces/releases, however the disclosure includes no elaboration of how the boot interface/release mechanism works. There is no structure of the force release binding disclosed, and the disclosure is void of any description to suggest how the claimed function of the release mechanism/interface(s) is physically carried out. How does the threshold based release binding disengage the boot after a maximum displacement threshold? Are there prongs, springs/resilient elements, frangible connectors, etc.?  Can it act to disengage as a result of vertical displacement, lateral displacement, and/or both? In [0022], what is meant by “conventional binding”, and how would a “conventional binding” engage the lateral displacement assembly? 
This recitation is directed to functional language without setting forth any structure for performing the function.  These unlimited functional claim limitations extend to all means or methods of resolving a problem and are not adequately supported by the written description or commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The invention is described in terms of a method of making and/or its function, and lacks written descriptive support because there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Applicant has described functions throughout the claims and specification, without any structure which would facilitate the carrying out of these functions.  Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 and 2173.05(g).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 is not understood. Claim 3 was amended to recite: “the threshold based release binding adapted to disengage the boot after a maximum displacement threshold in either the vertical or lateral displacement assemblies is attained.”  Due to the lack of disclosure relating to the threshold based release binding, the metes and bounds of this limitation cannot be ascertained. 

Allowable Subject Matter
Claims 1, 4, 7-12 and 16 are allowed.
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered. Applicant’s amendments remedy indefiniteness in claims 1, 4, 7-12, and 16, which are now indicated as allowed.   The Examiner thanks the Applicant for clarifications in the claims, specification, and drawings. 
The amendments to claim 3 fail to overcome the rejection(s) under 35 U.S.C. 112 for at least the reasons discussed above.   With regard to the threshold based release binding, Applicant states that “Such threshold based release bindings are commonly used alone, and the claimed device is operable in series with such bindings between the ski and boot, as disclosed at page 4, line 22- page 5, line 8.”  The Examiner understands that, while threshold based release bindings are known, if not common, these bindings are not conventionally used in combination with the disclosed displacement assemblies. Understanding the threshold based release bindings and their interaction with the displacement assemblies is vital for the understanding of the functions described by claim 3.  Threshold based release bindings typically have displacement assemblies built-in (so that limited displacement is permitted before the release of the boot). Additionally, because there are numerous varieties and designs of release bindings, it is improper to suggest that a “conventional” release binding exists. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618